PER CURIAM.
Eugene Buchanan seeks review of State v. Buchanan, 580 So.2d 201, 202 (Fla. 5th DCA 1991), in which the district court certified to this Court the following question of great public importance:
IS A TRIAL COURT REQUIRED TO GIVE CONTEMPORANEOUS WRITTEN REASONS IN DEPARTING DOWNWARD FROM THE GUIDELINES, SINCE FLORIDA RULE OF CRIMINAL PROCEDURE 3.800(b) ALLOWS A COURT IN SOME CRIMINAL CASES UPON RECEIPT OF A TIMELY MOTION TO REDUCE OR MODIFY A SENTENCE WITHOUT EXPRESSLY REQUIRING THE COURT TO GIVE CONTEMPORANEOUS WRITTEN REASONS?
Id. at 202. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
We answer the question in the affirmative, adopting Judge Sharp’s opinion as the opinion of this Court. Buchanan, 580 So.2d at 202-03 (Sharp, J., on rehearing).
It is so ordered.
SHAW, C.J. and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.